Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Jang US 2015/0138829 in view of Grigore US 2014-0313776 and Hayashihara US 2016/0178829.
	In regard to claim 1, Jang teaches a  suspended lighting fixture (figs 1-4,7-13), comprising a first curved sheet (150a,350a) of an optically transmissive material having a first light input edge  (fig. 5), a first opposing edge, a first broad-area surface, an opposing second broad-area surface (see top and bottom surfaces) extending parallel to the first broad-area surface (see top and bottom surfaces of 150a), and a first two-dimensional pattern of light extraction structures 195 (shown in fig. 10) formed in or on the second broad-area surface; a second curved sheet of an optically transmissive material being symmetrically disposed with respect to the first curved sheet so as to cooperatively form a trough- shaped structure (figs 1-4,7-13), and having a second light input edge (fig. 5) oriented parallel to the first light input edge, a second opposing edge facing generally away from the first opposing edge, a third broad-area surface, an opposing fourth broad-area surface extending parallel to the third broad-area surface (see top and bottom surfaces 150b), and a second two-dimensional pattern of light extraction structures (as described [0109]) formed in or on the fourth broad-area surface; a linear heat-dissipating structural element (120, and top portion of 110) joining the first and second curved sheets (as shown in fig. 5); a linear light source 130 attached to the linear heat-dissipating structural element, the linear light source comprising one or more linear arrays of light emitting diodes (LEDs)  133 optically coupled to the first and second light input edges; an opaque elongated housing ( lower portion of fig. 5) at least partially enclosing the linear heat- dissipating structural element, the linear light source, and the first and second light input edges; and one or more suspension elements L configured to suspend the trough-shaped structure in a horizontal orientation such that a concave side of the trough-shaped structure is facing downwards [0067-0110] and Jang provides for a radius of curvature of at least one portion of the first curved sheet of an optically transmissive material being greater than a thickness of the first curved sheet of an optically transmissive material, and wherein a radius of curvature of at least one portion of the second curved sheet of an optically transmissive material being greater than a thickness of the second curved sheet of an optically transmissive material (see figures provided).

    PNG
    media_image1.png
    381
    507
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    675
    670
    media_image2.png
    Greyscale


Regarding the linear heat dissipating structure and the opaque elongated housing of Jang, these elements are shown to be integral, however, the examiner takes official notice that making a one piece structure out of two pieces is well known in the art and would have flown naturally to one of ordinary skill. 
It would have been obvious to one of ordinary skill in the art to make the of two separate pieces.  One would have been motivated  to make them separable for ease in accessing the LEDs for maintenance (without removing the suspended structure).  The applicant is advised  it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).
	Grigore also teaches a two piece heat dissipating and elongated housing structure (402 and 404). 
Reasons to combine are same as stated above. 
	Regarding at least one of the light extraction structures formed in or on the second broad-area surface is configured to direct a first portion of extracted light out of the first broad-area surface and direct a second portion of the extracted light out of the second broad-area surface, Jang teaches extraction features on the top and bottom surfaces and emitting light out of both surfaces, but does not specifically teach an extraction structure directing out of both the top and bottom surfaces.
	Hayashihara teaches  light extraction structures formed in or on a second broad-area surface being configured to direct a first portion of extracted light out of the first broad-area surface and direct a second portion of the extracted light out of the second broad-area surface, (see fig. 4) [0028-0029].
	It would have been obvious to one of ordinary skill in the art at the time of filing to use extraction features as taught by Hayashihara in Jang’s luminaire. One of ordinary skill in the art would have been motivated to provide extraction features capable of extracting light out of both sides of  a transmissive material in order to simplify production and/or reduce cost (only putting extraction features on one side as opposed to two). 
In regard to claims 2 and 5, Jang and Hayashihara provide for the first two-dimensional pattern of light extraction structures being capable of -38-being capable of distributing a first portion of light from the first broad-area surface and distribute a second portion of light from the second broad-area surface, and wherein the second two-dimensional pattern of light extraction structures is capable of -38-being capable of distributing a third portion of light from the third broad-area surface and distribute a fourth portion of light from the fourth broad-area surface; Jang-[0108-0110].  
Regarding each of the first and second curved sheets having a curvature about an axis which is parallel to the first and second light input edges and is configured at a  Jang provides for several embodiments (such as fig. 17) depicting different shapes/ bend angles which one of ordinary skill would recognize as including a bend angle greater than 30 degrees (as recited in claim 5) or 45 degrees (as recited in claim 2) and less than 90° (as recited in claims 2 and 5).
In regard to claim 3 Jang teaches  an amount of light energy emitted in the first portion (top) of light is greater than an amount of light energy emitted in the second portion of light ( as described [0109]).  
In regard to claim 4 Jang teaches  an amount of light energy emitted in the first portion (bottom) of light is less than an amount of light energy emitted in the second portion of light ( as described [0109]).    
In regard to claim 6, Jang provides for  each of the first and second curved sheets has a curvature about an axis which is parallel to the first and second light input edges and several embodiments (such as figs 1, 7, 9) depicting different shapes/ bend angles which one of ordinary skill would recognize as including a bend angle is configured at a bend angle greater than 90 and less than 180, wherein the first two-dimensional pattern of light extraction structures is configured to distribute a first portion of light from the first broad-area surface and distribute a second portion of light from the second broad-area surface, and wherein the second two-dimensional pattern of light extraction structures is configured to distribute a third portion of light from the third broad-area surface and distribute a fourth portion of light from the fourth broad-area surface (which further describes controlling distribution [0108-0110]).  
	In regard to claim 10, Jang teaches a first curved reflective element disposed on a convex side of the first curved sheet and a second curved reflective element disposed on a convex side of the second curved sheet [0103].  
In regard to claim 11, Jang teaches the opaque elongated housing protrudes into an opening formed by the trough-shaped structure to a depth which less than a total depth of the trough-shaped structure (such as in fig. 7, 8, 25). 
In regard to claim 12, Jang teaches  distribution patterns, such as in [0094] and controlling the ratio of light distribution, such as [0108-0110].  Thus one of ordinary skill would recognize Jang teaches a suspended lighting fixture (and controlling the distribution via optical parts) is capable of distributing 40% of light upward and 60% of the light downward since Jang teaches it is possible to control distribution by differentiating the optical parts. It would have been obvious to one of ordinary skill in the art at the time of filing to distribute the optical parts such that the fixture provides 40% of light upward and 60% of the light downward. One of ordinary skill in the art would have been motivated to distribute 40% of light upward and 60% of the light downward in order to provide adequate work area lighting while also providing a soft ambient lighting from above. 
Regarding at least a portion of the first or second broad-area surfaces is configured at an off-axis surface luminance that is greater than an on-axis surface luminance at least by a factor of 1.2, Jang teaches all of the structural elements claimed as well as controlling distribution and is thus considered capable of the recited function. The applicant is respectfully advised that products of identical structure can not have mutually exclusive properties.   Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.
In regard to claims 13 and 14, Jang provides  several embodiment that depict a first portion of the first curved sheet and a first portion of the second curved sheet are configured at a first radius of curvature, and wherein a second portion of the first curved sheet and a second portion of the second curved sheet are configured at a second radius of curvature which is different than the first radius of curvature (such as figs 7, 8, 17, and 24, note: less curvature near sources and greater curvature further out) 
In regard to claims 14 and  15, Jang provides serval fixtures with light guides  in various shapes each of the first and second curved sheets is configured at a variable radius of surface curvature in a cross-section which is perpendicular to the first and second light input edges (note: some embodiments include curvatures that are different near sources, than farther away).  
In regard to claim 16, Jang lacks the specific teaching of the material of the curved sheets.  However, the examiner takes official notice that transparent plastic materials such as PMMA acrylic, or PC are conventionally employed for light guides and are formed from a rigid plastic material.  Also see Grigore [0039].
Regarding a radius of surface curvature of at least a portion of the first curved sheet is less than a length of the first curved sheet along a dimension which is perpendicular to the first light input edge, Jang provides serval different light guides shapes and altering the shape of the light guide would flow naturally to one of ordinary skill in the art in order to provide a desired aesthetic effect and/or light distribution. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  See In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).  It is also noted that the shapes taught by Jang appear to be substantially the same as those depicted in the application. 
In regard to claim 18, Jang teaches at least a portion of the trough-shaped structure has a transversal cross-sectional profile approximating a portion of a conical section (see fig. 5).  
In regard to claim 19, Jang teaches the first curved sheet has a generally planar section located near the first light input edge, and wherein the second curved sheet has a generally planar section located near the second light input edge (see fig. 5,7,8).  
In regard to claim 20, Jang teaches each of the first and second curved sheets has one or more generally planar portions (see fig. 5,7,8) and one or more curved portions characterized by a variable radius of curvature in a cross-section (such as implied by figs 7, 17, 24).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, Grigore, and Hayashihara in view of Elam US 2004/0184264. 
	Jang, Hayashihara, and Grigore teach the invention described above, but lack specifics regarding the suspension structure. 
	In regard to claims 7-9, Elam teaches each of the one or more suspension elements 220 comprises electrical wiring 222 and at least one of the one or more suspension elements comprises a cable [0043] and at least one of the one or more suspension elements comprises a pipe configured to carry wiring within a hollow body (as shown in figs 3, 6, and 7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, Grigore, and Hayashihara in view of Miyashita US 2004/0130912.
Jang and Grigore teach the invention described above, but lacks the teaching of 
each of the first and second curved sheets is formed from a flexible plastic material.  
	Miashita teaches light guides made of a flexible/bendable material [0014-0015] 
Flexible light guides are known in the art and it would have flown naturally to one of ordinary skill to use a flexible material for the light guides in Jang. One would have been motivated to use a flexible material in order to add ease in shaping the fixture to any desired shape.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875